                       Case 1:20-cv-01026-ABJ Document 7 Filed 04/24/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


        Association of Administrative Law Judges               )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-1026-ABJ
Federal Service Impasses Panel and Mark Anthony Ca             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Federal Service Impasses Panel and Mark Anthony Carter in is official capacity as Chairman of FSIP             .


Date:          04/24/2020                                                             /s/Rebecca J. Osborne
                                                                                         Attorney’s signature


                                                                          Rebecca J. Osborne (No bar number required)
                                                                                     Printed name and bar number
                                                                                         Deputy Solicitor
                                                                                    Federal Relations Authority
                                                                                       1400 K Street, NW
                                                                                     Washington, D.C. 20424
                                                                                               Address

                                                                                         rosborne@flra.gov
                                                                                            E-mail address

                                                                                          (202) 218-7986
                                                                                          Telephone number

                                                                                          (202) 343-1007
                                                                                             FAX number
